Citation Nr: 0842569	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  98-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently 70 percent disabling. 

2.	Entitlement to an earlier effective date prior to October 
26, 1996 for total disability evaluation based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970. 

The veteran is a Vietnam combat veteran with over 2 years of 
foreign service.  He received the National Defense Service 
Medal, the Vietnam Campaign Medal, a Bronze Star, an Air 
Medal, and an Exp Badge.  His military occupational specialty 
was Recon Sergeant.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective October 
26, 1996.  The Board Remanded the claim for an increased 
rating for PTSD in November 2000.  During the course of the 
Remand, the evaluation assigned for PTSD was increased to 70 
percent, effective October 26, 1996.  An award of TDIU was 
granted in March 2002, with an effective date of November 5, 
2001.  In July 2002, the veteran filed a claim disagreeing 
with the effective date and in January 2003 the veteran was 
awarded an effective date of October 26, 1996 for TDIU.  

The Board remanded the PTSD claim in November 2000 for 
consideration of revised VA rating criteria.  This appeal was 
also remanded in January 2008 for a Board hearing.  In 
September 2008, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In a March 2003 statement, the veteran contended that he had 
suffered from PTSD for many years and felt that "the 
effective date" should be assigned "in relation to the August 
1990 grant of pension."  There were also numerous references 
to PTSD in the medical evidence of record prior to the 
veteran's October 1996 claim.  It appears that the veteran 
raised claim for an effective date prior to October 26, 1996 
for the grant of service connection for PTSD.  This issue is 
REFERRED to the RO for appropriate action.  

The issue of entitlement to an earlier effective date for 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim for an increased evaluation for PTSD, 
and all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.	PTSD is manifested by total occupational and social 
impairment.  


CONCLUSIONS OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present case, the unfavorable AOJ decision regarding 
an increased evaluation for PTSD was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA letter regarding the veteran's PTSD 
claim was sent to the veteran in April 2001.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The veteran was also sent a VCAA 
notice in May 2008 which provided the notice requirement as 
set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of rating decisions in December 2001, March 
2002 and January 2003 as well as in a May 2003 statement of 
the case and a June 2008 supplemental statement of the case 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, Social 
Security Administration Records and VA medical records.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded medical 
examinations in January 1997, June 1998, November 2001 and 
August 2002.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board further finds that the RO complied with its November 
2000 and January 2008 Remands.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for 
PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The veteran's service-connected PTSD is currently assigned a 
70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  The only available increased evaluation under 
this code is 100 percent.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

The Board finds that the veteran is entitled to a 100 percent 
evaluation for PTSD.  The medical evidence of record includes 
numerous VA and QTC examinations, as well as treatment 
records for PTSD.  The Board also considered the lay 
statements submitted in this case regarding the severity of 
the veteran's PTSD.  

The Board finds that the symptomatology most closely 
approximates the criteria for a 100 percent evaluation.  The 
veteran was totally occupationally impaired.  As indicated in 
VA examinations, he was unable to maintain gainful 
employment.  Additionally, the evidence of record is 
consistent and shows complete social impairment.  The veteran 
did not have friends and did not participate in social 
events.  The lay evidence also shows strained relationships 
with his family.  He had been marred 5 times and was unable 
to maintain relationships with his children.  Furthermore, at 
times, he was unable to remember names of his relatives and 
family members.  

The veteran's behavior showed persistent danger of hurting 
himself, as evidenced by his multiple suicide attempts.  He 
also had thoughts of hurting others.  He had motorcycle 
accidents, automobile accidents and self-destructive 
behavior.  The evidence of record shows that the veteran was 
consistently depressed with panic attacks.  He also had 
anxiety and some of the treatment records show slurred speech 
and impaired memory.  He had consistent nightmares, flashback 
and isolation.  He had feelings of worthlessness, sadness, 
anhedonia.  He had a history of manic episodes with increased 
activity levels, racing thoughts and impulsiveness.  He had 
disturbed sleep.  At times the veteran had visual 
hallucinations, poor insight and fair judgment.  

The Board also notes that the veteran had been residing in 
adult foster care for a considerable length of time.  The 
veteran was also placed under the guardianship of his sister.  
He had not been allowed to manage his own financial affairs 
or personal daily activities.  He was under constant 
supervision and restriction.  

In a February 2001 letter, the veteran's VA psychologist 
indicated that he had treated the veteran for 4 years.  He 
indicated that the veteran suffered from a severe case of 
PTSD, among other disorders.  The psychologist noted that the 
veteran suffered from frequent nightmares, flashbacks, 
isolation, avoidance and mood instability.  On many occasions 
the veteran considered suicide.  The psychologist noted that 
he was surprised that the veteran was not 100 parent service 
connected and noted that the veteran was so sick for so long 
that he erroneously assumed the veteran was evaluated as 100 
percent disabled.  

Based on the foregoing, the Board finds that a 100 percent 
evaluation for PTSD is warranted.  The Board acknowledges 
that the veteran was also diagnosed with bipolar disorder, 
anxiety disorder, agoraphobia, and manic depression.  
Although it has not been established which symptoms are due 
to the veteran's service connected disabilities as opposed 
the nonservice connected disabilities, the Board affords the 
veteran the benefit of the doubt and awards the veteran the 
100 percent evaluation for PTSD.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Finally, the Board also notes that the 
veteran had several GAF scores in the mid-30s and low 40's.  
This also supports the Board's conclusion.  

The Board concludes, based on all the medical and lay 
evidence of record, that an initial 100 percent evaluation 
for PTSD is warranted.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


REMAND

The Board notes that the veteran was not provided a VCAA 
notice letter with respect to his claim for an earlier 
effective date for TDIU.  The April 2001 VCAA letter does not 
address the issue on appeal and was provided to the veteran 
prior to his claim for earlier effective date for TDUI in 
July 2002.  Therefore, the RO must provide the veteran with 
written notice of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to this claim, including 
which portion of the information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on behalf of the veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.	Please provide the veteran with 
appropriate VCAA notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim of entitlement to an earlier 
effective date for TDIU, including which 
portion of the information and evidence is 
to be provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran as required by 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2008).  The veteran should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	After any additional notification or 
development that the RO deems necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


